 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-05-01234-01-PCT-GMS
10                         Plaintiff,
11   v.                                                ORDER OF DETENTION AND
                                                       FINDINGS
12   Raphael Begay,
13                         Defendant.
14          A detention hearing and a preliminary revocation hearing on the Petition on
15   Supervised Release were held on June 5, 2019.
16          The Court finds probable cause regarding each of the five allegations within the
17   Petition. The Court has considered the information contained within the Petition, the
18   revocation packet (to include the Phoenix Police Department Reports contained at doc. 57
19   at 15 to 24), and the telephonic testimony of Senior United States Probation Officer Carlos
20   Valentin. The Court finds that “the interest of justice does not require the [Phoenix Police
21   Officer who arrested Defendant on February 19, 2019] to appear” for the preliminary
22   revocation hearing. See Fed. R. Crim. P. 32.1(b)(1)(B)(iii). The Court considers
23   Defendant’s interest in the constitutionally guaranteed right to confrontation against the
24   government’s good cause for denying it. Here, the Court finds that the balancing of these
25   factors permits the introduction of the information in the police report regarding
26   Allegations A and C for several reasons. Defendant would be detained and held pending a
27   revocation hearing on Grounds B, D, and E regardless of whether the Court found probable
28   cause on Grounds A and C. The information before the Court is sufficiently documented
     and clear to satisfy the Court of the preliminary facts of Allegations A and C. Requiring
 1   the witness to appear for the preliminary revocation hearing would cause some burden on
 2   the witness, even if minimal. And, the Court will require the police officer to appear and
 3   testify at a revocation hearing if the government proceeds on Allegations A and C, which
 4   will ensure Defendant’s right to confrontation prior to any potential revocation.
 5            The Court considered the information provided to the Court, and the arguments of
 6   counsel in determining whether Defendant should be released on conditions set by the
 7   Court. The Court finds that the Defendant has failed to sustain his burden of proof by clear
 8   and convincing evidence pursuant to Rule 32.1(a)(6), FED.R.CRIM.P., that he is neither
 9   a serious flight risk nor a danger to the community. United States v. Loya, 23 F.3d 1529
10   (9th Cir. 1994).
11            IT IS ORDERED the government has sustained its burden of proof regarding
12   Allegations A-E at the preliminary revocation hearing.
13            IT IS ORDERED that the Defendant shall be detained pending further order of the
14   court.
15            Dated this 5th day of June, 2019.
16                                                             Honorable John Z. Boyle
17                                                             United States Magistrate Judge

18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
